COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              NELLIE R. HALE
                                                                                       MEMORANDUM OPINION*
              v.     Record No. 0483-13-3                                                  PER CURIAM
                                                                                          AUGUST 20, 2013
              RUSSELL COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF RUSSELL COUNTY
                                                Michael L. Moore, Judge

                               (David R. Tiller; Tiller & Tiller, P.C., on brief), for appellant.

                               (A. Benton Chafin, Jr.; Bruce H. Russell, II, Guardian ad litem for
                               the minor child; Chafin Law Firm, P.C., on brief), for appellee.


                     Nellie R. Hale (mother) appeals from a February 14, 2013 circuit court order terminating

              her residual parental rights to her child pursuant to Code § 16.1-283(C)(2). On appeal, mother

              argues the trial court erred by terminating her parental rights because the evidence was

              insufficient “to prove that [she], without good cause, was unwilling or unable within a reasonable

              period of time from the date the child was placed into foster care to remedy substantially the

              conditions which led to or required continuation of the child’s foster care placement.”

                     Upon reviewing the record and briefs of the parties, we conclude this appeal is without

              merit. Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                             Background

                     On appeal, we view the evidence in the “‘light most favorable’ to the prevailing party in

              the circuit court and grant to that party the benefit of ‘all reasonable inferences fairly deducible


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
therefrom.’” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 262, 616 S.E.2d 765, 767

(2005) (quoting Logan v. Fairfax Cnty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d
460, 463 (1991)).

       The Department obtained custody of mother’s then seven-year-old child on April 28,

2011 because of the child’s continued truancy and the persistent presence of head lice. The child

had previously been in the Department’s custody a few years earlier for a period of

approximately ten months.

       Beginning in April 2011, the Department offered mother various services including

parenting classes, drug screens, pest control services, and supervised visits. However, after the

child was still in the Department’s custody fifteen months later, the Department sought to

terminate mother’s residual parental rights.

       At the termination hearing, the trial court heard evidence regarding mother’s inability to

remedy the conditions which led to the child’s removal. While the child was in the Department’s

custody, the Department learned the child had been sexually abused by mother’s former

boyfriend. The Department determined mother had committed a level three violation for

physical neglect and inadequate supervision. After having temporarily terminated visitation

pending the investigation, the Department instructed mother that a number of people whom she

allowed in her residence would need to be barred from the home before the child could be

returned. Mother was also advised she would need to clean her residence before the supervised

visitations could resume. Despite repeated instructions from the Department, mother continued

to allow various people to stay at her residence.

       Stephanie Traverse, the child’s foster care worker, testified that mother’s adult daughter

and a number of that daughter’s friends were consistently at the residence. The adult daughter




                                                -2-
and the others were known to the Department and were acknowledged to have drug problems as

well as pending felony charges.

                                             Analysis

       When reviewing a decision to terminate parental rights, we presume the circuit court

“‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Id. at 265-66, 616 S.E.2d at 769 (quoting

Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)).

“The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be disturbed on

appeal unless plainly wrong or without evidence to support it.’” Id. at 266, 616 S.E.2d at 769

(quoting Logan, 13 Va. App. at 128, 409 S.E.2d at 463). “In its capacity as factfinder, therefore,

the circuit court retains ‘broad discretion in making the decisions necessary to guard and to foster

a child’s best interests.’” Id. (quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794,

795 (1990)).

       A court may terminate parental rights if the court finds upon clear and convincing

evidence:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

               [S]ubsection C termination decisions hinge not so much on the
               magnitude of the problem that created the original danger to the
               child, but on the demonstrated failure of the parent to make
               reasonable changes. Considerably more “retrospective in nature,”
               subsection C requires the court to determine whether the parent has
               been unwilling or unable to remedy the problems during the period
               in which he has been offered rehabilitation services.


                                               -3-
Toms, 46 Va. App. at 271, 616 S.E.2d at 772 (quoting City of Newport News Dep’t of Soc.

Servs. v. Winslow, 40 Va. App. 556, 562-63, 580 S.E.2d 463, 466 (2003)).

       The trial court specifically noted that “despite being told by the Department of Social

Services and her in-home worker and other people, . . . mother has continued to allow

inappropriate, if not dangerous, people to continue to come into her home, repeatedly.” The

court emphasized that “[t]hey cannot and should not be around children.” Noting the “child is

entitled to some permanency in her li[f]e, some finality of this process,” the court concluded

mother had failed to remedy the situation within a reasonable period of time.

       The record supports the trial court’s conclusions. We recognize that “‘[t]he termination

of [residual] parental rights is a grave, drastic and irreversible action.’” Helen W. v. Fairfax

Cnty. Dep’t of Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991) (quoting Lowe

v. Dep’t of Pub. Welfare of Richmond, 231 Va. 277, 280, 343 S.E.2d 70, 72 (1986)). However,

“[i]t is clearly not in the best interests of a child to spend a lengthy period of time waiting to find

out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990). At the time of the termination hearing, the child had already been in foster care for well

over twelve months.

       The trial court did not abuse its discretion in terminating mother’s parental rights under

Code § 16.1-283(C)(2). Clear and convincing evidence proved that termination of mother’s

parental rights in the child’s best interests. Mother was unwilling or unable to remedy the

conditions that led to the child’s placement in foster care by failing to maintain safe, stable, and

adequate housing for the child. “‘[P]ast actions and relationships over a meaningful period serve

as good indicators of what the future may be expected to hold.’” Winfield v. Urquhart, 25




                                                 -4-
Va. App. 688, 695-96, 492 S.E.2d 464, 467 (1997) (quoting Linkous v. Kingery, 10 Va. App. 45,

46, 390 S.E.2d 188, 194 (1990)).

       For the reasons stated above, we summarily affirm the decision terminating mother’s

parental rights. See Rule 5A:27.


                                                                                     Affirmed.




                                             -5-